          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 1 of 14




 1   Hahn Loeser & Parks LLP
     Steven A. Goldfarb (SBN 317540)
 2   Michael J. Gleason (SBN 279434)
     One America Plaza
 3   600 W. Broadway, Suite 1500
     San Diego, CA 92101
 4   Telephone: 619.810.4300
     Facsimile: 619.810.4301
 5   sag@hahnlaw.com
     mgleason@hahnlaw.com
 6
     Attorneys for Defendant Lakeview Loan Servicing, LLC
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10
      PAUL E. CHENEY
11                                                         Case No. 4:20-cv-03016-YGR
                                   Plaintiff,
12                                                         STIPULATED PROTECTIVE ORDER
                  v.
13
      LAKEVIEW LOAN SERVICING, LLC
14
                                   Defendant.
15

16

17   1.      PURPOSES AND LIMITATIONS

18           Disclosure and discovery activity in this action are likely to involve production of

19   confidential, proprietary, or private information for which special protection from public disclosure

20   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

21   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

22   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

23   or responses to discovery and that the protection it affords from public disclosure and use extends

24   only to the limited information or items that are entitled to confidential treatment under the

25   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

26   this Stipulated Protective Order does not entitle them to file confidential information under seal;

27

28
                                                       1
                                                                  STIPULATED PROTECTIVE ORDER
                                                                         Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 2 of 14




 1   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

 2   applied when a party seeks permission from the court to file material under seal.

 3   2.      DEFINITIONS

 4           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 5   information or items under this Order.

 6           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

 7   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

 8   Civil Procedure 26(c).

 9           2.3     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

10   extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to another

11   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

12   restrictive means.

13           2.4     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

14   as their support staff).

15           2.5     Designating Party: a Party or Non-Party that designates information or items that it

16   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18           2.6     Disclosure or Discovery Material: all items or information, regardless of the medium

19   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

20   transcripts, and tangible things), that are produced or generated in disclosures or responses to

21   discovery in this matter.

22           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

23   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

24   consultant in this action.

25           2.8     House Counsel: attorneys who are employees of a party to this action. House

26   Counsel does not include Outside Counsel of Record or any other outside counsel.

27           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

28
                                                       2
                                                                 STIPULATED PROTECTIVE ORDER
                                                                        Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 3 of 14




 1   entity not named as a Party to this action.

 2           2.10   Outside Counsel of Record: attorneys who are not employees of a party to this action

 3   but are retained to represent or advise a party to this action and have appeared in this action on

 4   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 5           2.11   Party: any party to this action, including all of its officers, directors, employees,

 6   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 7           2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 8   Material in this action.

 9           2.13   Professional Vendors: persons or entities that provide litigation support services

10   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

11   storing, or retrieving data in any form or medium) and their employees and subcontractors.

12           2.14   Protected Material: any Disclosure or Discovery Material that is designated as

13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

14           2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a

15   Producing Party.

16   3.      SCOPE

17           The protections conferred by this Stipulation and Order cover not only Protected Material (as

18   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

19   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

20   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

21   However, the protections conferred by this Stipulation and Order do not cover the following

22   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

23   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

24   publication not involving a violation of this Order, including becoming part of the public record

25   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

26   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

27

28
                                                       3
                                                                  STIPULATED PROTECTIVE ORDER
                                                                         Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 4 of 14




 1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 2   Protected Material at trial shall be governed by a separate agreement or order.

 3   4.      DURATION

 4           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 9   time limits for filing any motions or applications for extension of time pursuant to applicable law.

10   5.      DESIGNATING PROTECTED MATERIAL

11           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12   Non-Party that designates information or items for protection under this Order must take care to

13   limit any such designation to specific material that qualifies under the appropriate standards. The

14   Designating Party must designate for protection only those parts of material, documents, items, or

15   oral or written communications that qualify – so that other portions of the material, documents,

16   items, or communications for which protection is not warranted are not swept unjustifiably within

17   the ambit of this Order.

18           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

20   encumber or retard the case development process or to impose unnecessary expenses and burdens on

21   other parties) expose the Designating Party to sanctions.

22           If it comes to a Designating Party’s attention that information or items that it designated for

23   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

24   that it is withdrawing the mistaken designation.

25           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

28
                                                        4
                                                                  STIPULATED PROTECTIVE ORDER
                                                                         Case No. 4:20-cv-03016-YGR
     12128604.1
        Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 5 of 14




 1   designated before the material is disclosed or produced.

 2           Designation in conformity with this Order requires:

 3                (a) for information in documentary form (e.g., paper or electronic documents, but

 4   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 5   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 6   ONLY” to each page that contains protected material. If only a portion or portions of the material on

 7   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

 8   (e.g., by making appropriate markings in the margins).

 9           A Party or Non-Party that makes original documents or materials available for inspection

10   need not designate them for protection until after the inspecting Party has indicated which material it

11   would like copied and produced. During the inspection and before the designation, all of the material

12   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

13   identified the documents it wants copied and produced, the Producing Party must determine which

14   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

15   specified documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY

16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each page that contains Protected

17   Material. If only a portion or portions of the material on a page qualifies for protection, the

18   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

19   markings in the margins).

20                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

21   Designating Party identify on the record, before the close of the deposition, hearing, or other

22   proceeding, all protected testimony.

23                (c) for information produced in some form other than documentary and for any other

24   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

25   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

27   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

28
                                                         5
                                                                   STIPULATED PROTECTIVE ORDER
                                                                          Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 6 of 14




 1   portion(s).

 2           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 3   designate qualified information or items does not, standing alone, waive the Designating Party’s

 4   right to secure protection under this Order for such material. Upon timely correction of a

 5   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

 6   accordance with the provisions of this Order.

 7   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

 9   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

10   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

11   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

12   confidentiality designation by electing not to mount a challenge promptly after the original

13   designation is disclosed.

14           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

15   by providing written notice of each designation it is challenging and describing the basis for each

16   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

17   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

18   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

19   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

20   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

21   Party must explain the basis for its belief that the confidentiality designation was not proper and

22   must give the Designating Party an opportunity to review the designated material, to reconsider the

23   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

24   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

25   has engaged in this meet and confer process first or establishes that the Designating Party is

26   unwilling to participate in the meet and confer process in a timely manner.

27

28
                                                        6
                                                                   STIPULATED PROTECTIVE ORDER
                                                                          Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 7 of 14




 1           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

 2   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

 3   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

 4   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

 5   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating

 6   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above)

 7   with the Court shall automatically waive the confidentiality designation for each challenged

 8   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any

 9   such motion must be accompanied by a competent declaration affirming that the movant has

10   complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in

11   its discretion, may elect to transfer the discovery matter to a Magistrate Judge. In addition, the

12   parties may file a joint letter brief regarding a challenge to a confidentiality designation at any time

13   if there is good cause for doing so, including a challenge to the designation of a deposition transcript

14   or any portions thereof. If, after submitting a joint letter brief, the Court allows that a motion may be

15   filed, any motion brought pursuant to this provision must be accompanied by a competent

16   declaration affirming that the movant has complied with the meet and confer requirements imposed

17   by the preceding paragraph. The Court, in its discretion, may elect to refer the discovery matter to a

18   Magistrate Judge.

19           The burden of persuasion in any such challenge proceeding shall be on the Designating

20   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

21   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

22   Unless the Designating Party has waived the confidentiality designation by failing to file a letter

23   brief to retain confidentiality as described above, all parties shall continue to afford the material in

24   question the level of protection to which it is entitled under the Producing Party’s designation until

25   the court rules on the challenge.

26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

27           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

28
                                                        7
                                                                   STIPULATED PROTECTIVE ORDER
                                                                          Case No. 4:20-cv-03016-YGR
     12128604.1
        Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 8 of 14




 1   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 2   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 3   the categories of persons and under the conditions described in this Order. When the litigation has

 4   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 5   DISPOSITION).

 6           Protected Material must be stored and maintained by a Receiving Party at a location and in a

 7   secure manner that ensures that access is limited to the persons authorized under this Order.

 8           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 9   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

10   information or item designated “CONFIDENTIAL” only to:

11                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

12   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

13   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

14   attached hereto as Exhibit A;

15                 (b) the officers, directors, and employees (including House Counsel) of the Receiving

16   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

19   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

20   to Be Bound” (Exhibit A);

21                 (d) the court and its personnel;

22                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

26   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

27   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

28
                                                          8
                                                                    STIPULATED PROTECTIVE ORDER
                                                                           Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 9 of 14




 1   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 2   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 3   Stipulated Protective Order.

 4                 (g) the author or recipient of a document containing the information or a custodian or

 5   other person who otherwise possessed or knew the information.

 6           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”

 7   Information or Items. Unless otherwise ordered by the Court or permitted in the writing be the

 8   Designated Party, a Receiving Party may disclose any information or items designated “HIGHLY

 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to:

10                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

11   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

12   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

13   attached hereto as Exhibit A;

14                 (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

15   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

16   to Be Bound” (Exhibit A);

17                 (c) the court and its personnel;

18                 (d) private court reporters and their staff to whom disclosure is reasonably necessary for

19   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                 (e) the author or recipient of a document containing the information or a custodian or

21   other person who otherwise possessed or knew the information.

22                 (f) any mediator or settlement officer, and their supporting personnel, mutually agreed

23   upon by any of the parties engaged in settlement discussions.

24   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

25           LITIGATION

26           If a Party is served with a subpoena or a court order issued in other litigation that compels

27   disclosure of any information or items designated in this action as “CONFIDENTIAL,” or

28
                                                         9
                                                                   STIPULATED PROTECTIVE ORDER
                                                                          Case No. 4:20-cv-03016-YGR
     12128604.1
          Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 10 of 14




 1   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:

 2                (a) promptly notify in writing the Designating Party. Such notification shall include a

 3   copy of the subpoena or court order;

 4                (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 5   other litigation that some or all of the material covered by the subpoena or order is subject to this

 6   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 7                (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 8   Designating Party whose Protected Material may be affected.

 9            If the Designating Party timely seeks a protective order, the Party served with the subpoena

10   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

12   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

13   permission. The Designating Party shall bear the burden and expense of seeking protection in that

14   court of its confidential material – and nothing in these provisions should be construed as

15   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

16   another court.

17   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

18            LITIGATION

19                (a) The terms of this Order are applicable to information produced by a Non-Party in this

20   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

21   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

22   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

23   construed as prohibiting a Non-Party from seeking additional protections.

24                (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

25   Party’s confidential information in its possession, and the Party is subject to an agreement with the

26   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

27                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or

28
                                                       10
                                                                  STIPULATED PROTECTIVE ORDER
                                                                         Case No. 4:20-cv-03016-YGR
     12128604.1
       Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 11 of 14




 1   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 2                   (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 3   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 4   information requested; and

 5                   (3) make the information requested available for inspection by the Non-Party.

 6                (c) If the Non-Party fails to object or seek a protective order from this court within 14

 7   days of receiving the notice and accompanying information, the Receiving Party may produce the

 8   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 9   seeks a protective order, the Receiving Party shall not produce any information in its possession or

10   control that is subject to the confidentiality agreement with the Non-Party before a determination by

11   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

12   seeking protection in this court of its Protected Material.

13   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

15   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

16   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

17   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

18   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of this

19   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

20   Be Bound” that is attached hereto as Exhibit A.

21   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

22           MATERIAL

23           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

24   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

25   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

26   modify whatever procedure may be established in an e-discovery order that provides for production

27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

28
                                                        11
                                                                   STIPULATED PROTECTIVE ORDER
                                                                          Case No. 4:20-cv-03016-YGR
     12128604.1
       Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 12 of 14




 1   parties reach an agreement on the effect of disclosure of a communication or information covered by

 2   the attorney-client privilege or work product protection, the parties may incorporate their agreement

 3   in the stipulated protective order submitted to the court.

 4   12.     MISCELLANEOUS

 5           12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 6   its modification by the court in the future.

 7           12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

 8   no Party waives any right it otherwise would have to object to disclosing or producing any

 9   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

10   Party waives any right to object on any ground to use in evidence of any of the material covered by

11   this Protective Order.

12           12.3   Filing Protected Material. Without written permission from the Designating Party or a

13   court order secured after appropriate notice to all interested persons, a Party may not file in the

14   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

15   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

16   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

17   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

18   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

19   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

20   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

21   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

22   13.     FINAL DISPOSITION

23           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

24   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

25   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

26   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

27   the Protected Material is returned or destroyed, the Receiving Party must submit a written

28
                                                       12
                                                                   STIPULATED PROTECTIVE ORDER
                                                                          Case No. 4:20-cv-03016-YGR
     12128604.1
       Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 13 of 14




 1   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 2   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 3   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 4   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 5   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 6   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 7   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 8   and expert work product, even if such materials contain Protected Material. Any such archival copies

 9   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

10   Section 4 (DURATION).

11   14.     VIOLATION

12           Any violation of this Order may be punished by appropriate measures including, without

13   limitation, contempt proceedings and/or monetary sanctions.

14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15                                                     BAILEY & GLASSNER, LLP

16   DATED: September 16, 2020                         /s/ Todd Walburg_______________________
                                                       Attorneys for Plaintiff Paul E. Cheney
17

18                                                     HAHN LOESER & PARKS LLP

19   DATED: September 16, 2020                         /s/ Michael J. Gleason __________________
                                                       Attorneys for Defendant
20                                                     Lakeview Loan Servicing, LLC
21

22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24
     DATED: ________________________
            September 18, 2020                  _____________________________________
25                                                   THE HON. YVONNE GONZALEZ ROGERS
                                                     United States District Judge
26

27

28
                                                       13
                                                                  STIPULATED PROTECTIVE ORDER
                                                                         Case No. 4:20-cv-03016-YGR
     12128604.1
       Case 4:20-cv-03016-YGR Document 25 Filed 09/18/20 Page 14 of 14




 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of ___________ [insert formal name of the case and the

 7   number and initials assigned to it by the court]. I agree to comply with and to be bound by all the

 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

10   will not disclose in any manner any information or item that is subject to this Stipulated Protective

11   Order to any person or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
                                                       14
                                                                  STIPULATED PROTECTIVE ORDER
                                                                         Case No. 4:20-cv-03016-YGR
     12128604.1
